Citation Nr: 1447477	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-30 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral vestibular disorder, claimed as dizziness.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for colon polyps.

5.  Entitlement to service connection for residuals of a left middle digit fracture.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for right hand numbness. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971 and from June 1971 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board notes that the Veteran's appeal has since been transferred to the Atlanta, Georgia RO.  The Veteran filed a timely notice of disagreement (NOD) regarding all of the issues in April 2009.  The RO issued a statement of the case (SOC) in October 2011 and the Veteran perfected his appeal with a VA Form 9 in November 2011.  The RO subsequently issued a supplemental SOC in September 2012.   

In February 2013, the Veteran testified at a video hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

The Veteran submitted additional evidence, in the form of private treatment records, in February 2013, after the issuance of the most recent Supplemental SOC.  However, at that time, he also waived RO consideration of the evidence in a signed statement.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the February 2013 hearing transcript, are relevant to the issues on appeal.  As such, these virtual files have been considered in the adjudication of the Veteran's claims.


FINDINGS OF FACT

1.  In a final decision issued in October 1995, the RO denied the Veteran's claim of entitlement to service connection for dizziness.

2.  Evidence received since the October 1995 decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for dizziness.

3.  In a final decision issued in October 1995, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.  

4.  Evidence received since the October 1995 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

5.  Resolving reasonable doubt in the Veteran's favor, tinnitus first manifested during active duty service and has persisted since that time.

6. Resolving reasonable doubt in the Veteran's favor , the Veteran's colon polyps are related to his active military service.

7.  The Veteran was treated for a left middle digit fracture during service with no residuals; there is no competent and credible evidence establishing that the Veteran currently has chronic residuals of a left middle digit fracture.

8.  In a February 2013 communication, the Veteran withdrew his appeal concerning entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision that denied the Veteran's claim of entitlement to service connection for dizziness is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20, 1103 (1995).  

2.  Evidence submitted subsequent to the October 1995 rating decision, denying service connection for dizziness, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The October 1995 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20, 1103 (1995). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1154, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

6.  The criteria for service connection for colon polyps have been met.  38 C.F.R. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2013).

7.  The criteria for service connection for residuals of a left middle digit fracture have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

8.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for hypertension have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a November 2008 letter, the RO provided notice to the Veteran regarding the need to submit new and material evidence to reopen the Veteran's previously denied claims of tinnitus and dizziness, and advised the Veteran of the bases for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2009 rating decision reflects the initial adjudication of the claim after issuance of the letter.  Hence, the November 2008 letter meets the VCAA's timing of notice requirement.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The undersigned identified the issues on appeal and noted what evidence was necessary to substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that no further action pursuant to Bryant is necessary.

As discussed above, the VCAA provisions have been considered and complied with.  The Appellant was notified of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Thus, she was provided with a meaningful opportunity to participate in the claims process.  Moreover, as the Board concludes below that the preponderance of the evidence is against the Appellant's claim, any question as to an appropriate evaluation or effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran originally filed his claims of service connection for tinnitus and dizziness in January 1995.  In an October 1995 rating decision, the RO denied the claims.  At that time, the RO considered the Veteran's service treatment records, which showed the Veteran's complaints of tinnitus and dizziness while in service.  The RO noted that, at that time, the symptoms were attributed to the Veteran's anxiety and he was treated with valium.  The RO determined that the Veteran's claims for tinnitus and dizziness were not well grounded.

Then, in August 2008, the Veteran filed a claim to reopen his previously-denied claims of service connection for tinnitus and dizziness.  In a February 2009 rating decision on appeal, the RO determined that new and material evidence had not been submitted to reopen the claims.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The evidence received subsequent to the October 1995 rating decision denying service connection includes, in relevant part, additional statements from the Veteran made at his February 2013 hearing and VA treatment records.  With regard to his complaints of dizziness, the Veteran stated at his February 2014 hearing that the dizziness has its onset with the ringing he experiences in his ears.  The Veteran indicated that the dizziness occurs once or twice a week.  The newly received VA treatment records do not include any diagnoses of or treatments for dizziness.  At his hearing, the Veteran stated that his tinnitus began in service and has continued ever since.  He also stated that he started seeing a psychiatrist to control the ringing, and that he takes certain steps recommended by his doctor to make the ringing go away.  

Regarding his claim for entitlement to service connection for dizziness, the Board notes that the Veteran's statements at his hearing and the additional VA treatment records are new, as they have not previously been associated with the record.  However, they are not material.  Specifically, the evidence does not relate to an unestablished fact necessary to substantiate the claim.  Because the new evidence only establishes that which has not been disputed, that the Veteran was treated for dizziness in service, the evidence received since the last final denial is not new and material.  As there is no new and material evidence showing that the Veteran a current condition causing his subjective dizziness, the Board concludes that new and material evidence has not been received to reopen the claim.  Therefore, the appeal on the issue is denied.  

However, regarding his claim of service connection for tinnitus, the Board finds that the evidence regarding the continuity of the Veteran's tinnitus is new and material because it is evidence showing that the symptoms the Veteran suffered in service have continued since that time; this evidence was not available at the time of the October 1995 rating decision.  This evidence also pertains to the reason for the original denial of the Veteran's claim, namely, that he currently suffers from tinnitus symptoms.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the onset and duration of ringing in the ears.  A lay person is competent to provide an opinion on the presence of recurrent ringing in the ears since service as the symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation).  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for tinnitus will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

a.  Tinnitus

The Veteran seeks service connection for tinnitus on a direct basis; he contends his tinnitus is a result of his noise exposure during service.  The Veteran's DD Form 214 indicates that his military occupational specialties were jet engine technician, aircraft systems superintendent, and manned aerospace maintenance systems manager throughout his time on active duty.  The Board finds that the noise exposure described by the Veteran is consistent with duties and circumstances of his military occupational specialty.  Therefore, the Board finds that in-service noise exposure is established.  38 U.S.C.A. § 1154 (West 2002). 

Additionally, the Veteran's service treatment records corroborate his contention that he began experiencing tinnitus during service.  Specifically, in intermittent treatment records from 1977 to April 1979, the Veteran sought treatment and was treated for symptoms of tinnitus.  

As noted above, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the onset and duration of ringing in the ears.  A lay person is competent to provide an opinion on the presence of recurrent ringing in the ears since service as the symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation).  The Veteran has consistently and credibly described his symptoms of tinnitus; and thus, taken together with the available information regarding the Veteran's service and duties working with aircraft in service and the Veteran's complaints of tinnitus in service, the Board finds the Veteran's statements regarding the contintuity of the ringing in his ears to be competent and credible.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107(b).  

b.  Colon polyps

The Veteran contends he is entitled to service connection for colon polyps on the basis that he developed the condition while in service.  The Veteran testified at his hearing that he was first diagnosed with polyps in 1991, when a physical revealed blood in his stool.  After that, he reported that he has undergone an examination for colon polyps every 3 years since the first occurrence.  

The Veteran's service treatment records indicate that he had colon polyps while in service, including records dated from September 1992, August 1994, and September 1994.    

Following separation from service, the Board notes several treatment records showing that the Veteran continues to have colon polyps.  Indeed, treatment records from June 2008 show that the Veteran had polyps removed.  Then, again in August 2011, the Veteran was seen for his colon polyps.  

In sum, the Board finds that the Veteran entered service in sound condition, and during the course of active duty he was diagnosed as having colon polyps.  Additionally, there is evidence that shows the Veteran continues to have colon polyps.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for the Veteran's colon polyps is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

c.  Residuals from left middle digit fracture

The Veteran is seeking service connection for residuals of the fracture to his left middle digit he incurred while in service.  During his hearing, the Veteran also reported that he has suffered from periodic numbness of the left hand since service.

Service treatment records show that the Veteran was treated for a fracture of the left middle digit in March 1992.  At that time, he was provided a padded splint, which he was prescribed to wear for two weeks.  At his separation examination in July 1994, the Veteran checked "yes" to the prompt as to whether he had ever had a broken bone.  In the physician's summary, the examiner noted the Veteran's fracture of the left middle digit that occurred in April 1992 secondary to a softball injury.  The examiner also noted that the issue was "resolved."

The Veteran's post-service VA treatment records are silent for any complaints of or treatment for chronic residuals of his left middle digit fracture.  

While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of chronic residuals from a finger fracture.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of musculoskeletal symptoms arising from chronic residuals of a left third finger fracture.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of chronic residuals from a left third finger fracture.  In any event, the Board concludes that the medical evidence, which reveals no diagnoses or findings of chronic residuals of a left finger fracture, is of greater probative value than the Veteran's lay contentions.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is evidence that the Veteran fractured his left middle digit in service, none of this evidence reflects current findings of chronic residuals from that fracture.   

Accordingly, in the absence of competent evidence of a current disability during the period of the claim, service connection for chronic residuals from the fracture of the left middle digit is not warranted on any basis and must be denied. 

The Board notes that the RO did not seek a VA medical opinion for the claim for service connection.  However, as explained above, there is no competent evidence of a current diagnosis of chronic residuals of a left middle digit fracture.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson 20 Vet. App. 79, 81 (2006).    

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

d.  Right hand numbness

The Veteran is seeking service connection for right hand numbness on the basis that it developed due to his period of service.  The Veteran testified at his February 2013 Board hearing that the pain began in the early 1990s before he retired.  He reported that the pain started in his back and went down his arm and to his hand, which became numb.  He stated that the hand is partially numb all of the time.  He also stated that he still feels pain and he takes medication for the pain.  At his hearing, the Veteran also testified that he began seeking treatment for the numbness in his hand in 1995 or 1996.  The Veteran stated that he has received treatment from the Fayette County Hospital in Fayetteville; he indicated that he has supplied the medical records from that facility to VA.  Finally, he stated that he believes the right hand numbness is due to his service-connected lumbar spine degenerative joint disease.

The Veteran's service treatment records indicate that he sprained his right hand while playing baseball in June 1974.  The Veteran was advised to ice the wound and begin warm soaks the day after the injury. 

Post service private treatment records show that the Veteran sought treatment for right hand numbness in March, April, and May 2004.  Other private treatment records from March 2004, indicate that the Veteran again sought treatment for right hand numbness.  He indicated that he felt numbness, aching, and tingling when he moves his arm and he described the sensation as occurring intermittently.  Additional private treatment records from July 2008 indicate that the Veteran was diagnosed with cervical disc displacement and cervical segmental dysfunction.  A November 2010 private treatment record noted the Veteran's symptoms and diagnosed the Veteran with cervical radiculopathy and displacement of cervical intervertebral disc.  

VA treatment records indicate that the Veteran has intermittently complained of and sought treatment for the numbness for which he is seeking service connection.  VA treatment records dated from November 2006 indicate that the Veteran had mild pain in the palm of his hands and an occasionally numb finger.  Then, treatment notes from October 2008 show that the Veteran complained of numbness and tingling in his left hand; the Veteran was also diagnosed with cervical spine degenerative disk disease at that time.  A VA examination conducted in November 2008 revealed that the Veteran had normal upper extremity motor function, sensory function, and reflexes.  Treatment records from May 2009 continue to show the Veteran's complaints of tingling and pain in his arm (though the note does not specify which arm is affected).  The physician noted the Veteran's complaints and explained that the Veteran suffers from cervical radiculopathy, which was worsening.  Finally, an April 2010 treatment note indicates that the Veteran suffers from chronic neck pain with cervical spine radiculopathy.  

The only evidence relating the Veteran's current right hand numbness to service is the Veteran's own lay assertions that the condition is related to his service-connected back disability.  Though lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of right hand numbness falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his sleep apnea requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Thus, the lay assertions as to the etiology of his right hand numbness are not competent medical evidence.
 
The Board notes that the RO did not seek a VA medical opinion for the claim for service connection for right hand numbness.  However, as explained above, there is no competent evidence that his right hand numbness is related to his service-connected back disability.  Instead, his treating physicians have attributed the symptoms to his cervical spine, which is not service-connected.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson 20 Vet. App. 79, 81 (2006).    

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's current right hand numbness is not related to his period of service or to his service-connected back disability.  Accordingly, service connection for right hand numbness is not warranted on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



III.  Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2013). 

In November 2011, the Veteran submitted a substantive appeal perfecting his appeal as to the issue of entitlement to service connection for hypertension, as identified in the October 2011 SOC. 

In a February 2013 written communication and at his February 2013 hearing before the Board, the Veteran stated that he wanted to withdraw his pending claim of entitlement to service connection for hypertension. The Veteran's written statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  Additionally, the Veteran's testimony indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, also satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for hypertension, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue. 

Accordingly, the issue of entitlement to service connection for hypertension is dismissed.


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for dizziness is not reopened and the appeal is denied. 

New and material evidence to reopen a claim of entitlement to service connection for tinnitus has been received; the appeal is granted to this extent. 

Service connection for tinnitus is granted.

Service connection for colon polyps is granted. 

Service connection for chronic residuals from a left middle digit fracture is denied.

Service connection for right hand numbness is denied.  

The appeal concerning the issue of entitlement to service connection for hypertension is dismissed.






____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


